FILED
                             NOT FOR PUBLICATION                            APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDDY ARNOLDO LESTER-WALKER,                      No. 09-71918
a.k.a. Eddy Lester, a.k.a. Eddy Renaldo
Lester, a.k.a. Eddy Reynaldo Lester, a.k.a       Agency No. A018-624-142
Eddy Lester-Walker,

               Petitioner,                       MEMORANDUM *

  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Eddy Arnoldo Lester-Walker, a native and citizen of Costa Rica, petitions

pro se for review of an order of the Board of Immigration Appeals (“BIA”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s decision denying his

application for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo whether a conviction constitutes an aggravated felony.

Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1038 (9th Cir. 2011). We deny the

petition for review.

      The BIA correctly concluded that Lester-Walker’s convictions under

California Penal Code § 666 for petty theft with prior convictions constitute

convictions for aggravated-felony theft offenses under 8 U.S.C. § 1101(a)(43)(G)

that bar him from eligibility for cancellation of removal. See 8 U.S.C.

§ 1229b(a)(3); see also Ramirez-Villalpando, 645 F.3d at 1039 (“[W]e have

defined generic theft as ‘a taking of property or an exercise of control over

property without consent with the criminal intent to deprive the owner of rights and

benefits of ownership, even if such deprivation is less than total or permanent.’”

(citation omitted)); United States v. Rivera, 658 F.3d 1073, 1076 (9th Cir. 2011)

(“[A] recidivist sentence may be considered in determining whether a prior

conviction qualifies as a predicate offense.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71918